Citation Nr: 1615152	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from August 1950 to February 1952 with additional reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Although in January 2016 VA informed the Veteran that he had been scheduled for a March 2016 hearing at the RO, the Veterans Appeals Control and Locator System indicates that the Veteran appeared at the RO on the date of the hearing but decided to cancel his hearing.  His September 2013 request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case claims entitlement to service connection for tinnitus and has reported ringing in his ears on multiple occasions during the pendency of the claim.  The Veteran is competent to report that he experienced tinnitus, see Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"), and the Board finds his statements in this regard to be credible.  Hence, he has established the current disability requirement.

At an August 2010 VA contract examination, an audiologist stated that an etiological opinion regarding tinnitus could not be provided without resorting to speculation because there were no service treatment records or hearing tests prior to 1980; in September 2010 and March 2011, the RO issued formal findings concluding that the Veteran's service treatment records for his period of active duty were unavailable for review.  Significantly, however, the audiologist diagnosed the Veteran with "moderate to profound sensorineural hearing loss and associated subjective tinnitus."  As the Veteran is currently service connected for bilateral hearing loss, this diagnosis suggests that there may be a causal relationship between the hearing loss and tinnitus.  Service connection may be established where a disability is proximately due to or the result of a service-connected disease, or where a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310 (2015).  Given this evidence, and considering VA's heightened duty to assist due to the missing service treatment records, see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board finds that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the entire claims file in electronic records to the examiner who prepared the August 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is proximately due to or the result his service-connected bilateral hearing loss disability.

The examiner should also opine as to whether the service-connected bilateral hearing loss disability aggravated (permanently made worse) the tinnitus.  If so, the examiner should describe the extent of aggravation with as much detail as possible.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




